DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 2 recites the limitation “said end of said food container”. There is insufficient antecedent basis for this limitation in the claim, and it is unclear to which element is being referred.
Claim 4 recites the limitation “said lid” in line 1. As there are two claimed lids in claim 2, it is unclear whether “said lid” refers to the first lid or the second lid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,299,404 to Van Der Weij in view of US 2015/0366393 to Fareham.
Regarding claim 1 Van Der Weij discloses a housing (1) defining a hollow chamber (inside of 1), a food container (4) with a hollow interior (Fig. 1) and a continuous bottom surface (below 11) without apertures (Fig. 1), an insert (3) with an aperture lower surface and an opening at an upper surface (near 6, Fig. 1), an air diffusing structure (11) below the lower surface of the insert (Fig. 1), and a heating source (10).
Van Der Weij discloses a lid with a fan inside, but does not disclose the heating source located in a lid. 
However, Fareham discloses a lid (102) including a heating element (134) and fan (136) in the lid [0024] (Fig. 2A). Fareham also utilizes a heating element in the housing for cooking food contents [0024].
The advantage of utilizing a heating element in the lid is to generate a dedicated heating/cooking airflow nearer the fan. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Van Der Weij by utilizing a heating element in the lid as in Fareham in order to generate a dedicated heating/cooking airflow nearer the fan. The combination of Van Der Weij and Fareham would also include an opening to the hollow chamber at the lid opening area. 
Regarding claims 5, 6, 9, and 11 Van Der Weij further discloses that the lid abuts the housing at an entire upper surface when the lid is in a closed position (Fig.1); Fareham also discloses this (Fig. 2A); Van Der Weij also discloses the housing configured to surround the food container around an entirety of at least a portion thereof (Fig. 1); Van Der Weij further discloses that the air diffusing structure (11) spaces the insert from the bottom surface of the container . 
Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Weij/Fareham in view of US 6,450,361 to Mendelson.
Regarding claims 2, 3, and 4 Van Der Weig/Fareham does not disclose a second lid.
However, Mendelson discloses a pressure cooker with two pivotable lids (5, 9) with one pressurizable and one not pressurizable (col. 5, ln. 34-50).
The advantage of utilizing multiple pivotable lids with one pressurizable and one not pressurizable is to operate the device in a pressure cooking or reheat/simmering modes with corresponding lid(s). Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Van Der Weig/Fareham by utilizing the multiple pivotable lids with one pressurizable and one not pressurizable as in Mendelson in order to operate the device in a pressure cooking or reheat/simmering modes with corresponding lid(s). The lids would abut the respective surfaces entireties in the combination. 
Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Weij/Fareham in view of US 2009/0152258 to Schandel.
Regarding claims 2, 3, and 4 Van Der Weig/ Fareham does not disclose a second lid.
However, Schandel discloses a cooking appliance with two premovable lids (16, 40) with insulation [0018, 0019]
The advantage of utilizing multiple removable lids is to contain food with the inner lid and contain heat with the outer insulated lid. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Van Der Weig/ Fareham by utilizing the multiple removable lids as in Schandel in order to contain food with the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Weij/Fareham in view of US 2014/0044851 to Kennedy.
Regarding claim 10 Van Der Weij/Fareham does not disclose a domed surface across the lower surface of the container.
However, Kennedy discloses a container with a domed lower surface (Fig. 1) [0019].
The advantage of utilizing a domed surface is to aid in heat distribution and resist warping. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Van Der Weij/Fareham by utilizing the surface as in Kennedy in order to aid in heat distribution and resist warping.
Claims 1, 5, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,299,404 to Van Der Weij in view of US 2014/0246419 to Li.
Regarding claim 1 Van Der Weij discloses a housing (1) defining a hollow chamber (inside of 1), a food container (4) with a hollow interior (Fig. 1) and a continuous bottom surface (below 11) without apertures (Fig. 1), an insert (3) with an aperture lower surface and an opening at an upper surface (near 6, Fig. 1), an air diffusing structure (11) below the lower surface of the insert (Fig. 1), and a heating source (10).
Van Der Weij discloses a lid with a fan inside, but does not disclose the heating source located in a lid. 
However, Li discloses a housing (122) that defines a hollow chamber that can receive a food container (interior), a food container (137) with an interior in the hollow chamber with a surface curved upward at the corners, a first lid (10) that can be moved to close or open the 
The advantage of utilizing a heating element in the lid is to top brown a food product. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Van Der Weij by utilizing a heating element in the lid as in Li in order to top brown a food product. The combination of Van Der Weij and Li would also include an opening to the hollow chamber at the lid opening area. 
Regarding claims 5, 6, 9, and 11 Van Der Weij further discloses that the lid abuts the housing at an entire upper surface when the lid is in a closed position (Fig.1); Li also discloses this (Fig. 6); Van Der Weij also discloses the housing configured to surround the food container around an entirety of at least a portion thereof (Fig. 1); Van Der Weij further discloses that the air diffusing structure (11) spaces the insert from the bottom surface of the container (Fig. 1); Li further discloses that the lid is movably attached to a housing and can be spaced away from or contact the housing (removable lid).
Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Weij/Li in view of US 6,450,361 to Mendelson.
Regarding claims 2, 3, and 4 Van Der Weig/Li does not disclose a second lid.
However, Mendelson discloses a pressure cooker with two pivotable lids (5, 9) with one pressurizable and one not pressurizable (col. 5, ln. 34-50).
The advantage of utilizing multiple pivotable lids with one pressurizable and one not pressurizable is to operate the device in a pressure cooking or reheat/simmering modes with corresponding lid(s). Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Van Der Weig/Li by utilizing the multiple . 
Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Weij/Li in view of US 2009/0152258 to Schandel.
Regarding claims 2, 3, and 4 Van Der Weig/Li does not disclose a second lid.
However, Schandel discloses a cooking appliance with two premovable lids (16, 40) with insulation [0018, 0019]
The advantage of utilizing multiple removable lids is to contain food with the inner lid and contain heat with the outer insulated lid. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Van Der Weig/Li by utilizing the multiple removable lids as in Schandel in order to contain food with the inner lid and contain heat with the outer insulated lid. The lids would abut the respective surfaces entireties in the combination.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Weij/Li in view of US 2014/0044851 to Kennedy.
Regarding claim 10 Van Der Weij/Li does not disclose a domed surface across the lower surface of the container.
However, Kennedy discloses a container with a domed lower surface (Fig. 1) [0019].
The advantage of utilizing a domed surface is to aid in heat distribution and resist warping. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Van Der Weij/Li by utilizing the surface as in Kennedy in order to aid in heat distribution and resist warping.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761